Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 01/11/22, Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an assembly comprising a medical device; an introducer sheath connected to the medical device; and a surgical instrument; wherein the medical device includes a cage, a screw, a bone screw, a pedicle screw, or an implant; wherein the introducer sheath is connected to the medical device at a pre-determined breaking point; wherein the introducer sheath is hollow; wherein the surgical instrument comprises an extension; wherein the extension is configured to be inserted into the introducer sheath; wherein the surgical instrument comprises a pin; wherein the surgical instrument comprises a separator; wherein the separator is configured for breaking off the introducer sheath from the medical device at the pre-determined breaking point by rotating the extension about a longitudinal axis of the extension; and wherein a part of the medical device is configured to serve as a 
The closest prior art of record appears to be: Beardsley et al. (US PG Pub No. 2009/0228052).
Beardsley et al. discloses a removal tool 20 for applying a predetermined radially
directed force to a frangible portion 18 of an introducer sheath 12 of a spinal anchor 14, wherein the tool comprises a handle 26 at a proximal end 22a for manipulating the tool, an elongated shaft 22 extending distally from the handle and having a distal end 22b, and a cam having first and second fins 30a & 30b located between the elongated shaft and the distal end, wherein the cam fins are adapted to be inserted through the introducer sheath and positioned adjacent to the spinal anchor such that when the tool is rotated, the fins move in between and into alignment with the introducer sheath to break a frangible portion of the introducer sheath and separate the introducer sheath from the spinal anchor, but Beardsley et al. fails to disclose wherein a longitudinal axis of the extension is disposed in parallel with a longitudinal axis of the pin and a longitudinal axis of the anchor. Furthermore, modifying Beardsley
et al. to have the claimed arrangement would destroy the invention since Beardsley teaches inserting the tool into the introducer sheath such that the tool is in longitudinal alignment with the sheath and rotating the tool about its longitudinal axis to correspondingly rotate the cam within the introducer sheath to cause the frangible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JESSICA WEISS/Primary Examiner, Art Unit 3775